1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT

7                                        DISTRICT OF NEVADA

8                                                   ***

9     DOMONIC RONALDO MALONE,                               Case No. 2:18-cv-01310-GMN-GWF
10                                        Petitioner,                     ORDER
               v.
11
      BRIAN WILLIAMS, et al.,
12
                                      Respondents.
13

14            Petitioner Domonic Ronaldo Malone has submitted a pro se habeas corpus

15   petition and has now paid the filing fee (ECF Nos. 1, 6). The petition shall be dismissed

16   without prejudice because Malone has a petition pending in the Nevada state courts.

17            A federal court will not grant a state prisoner’s petition for habeas relief until the

18   prisoner has exhausted his available state remedies for all claims raised. Rose v.

19   Lundy, 455 U.S. 509 (1982); 28 U.S.C. § 2254(b). A petitioner must give the state

20   courts a fair opportunity to act on each of his claims before he presents those claims in

21   a federal habeas petition. O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999); see also

22   Duncan v. Henry, 513 U.S. 364, 365 (1995). A claim remains unexhausted until the

23   petitioner has given the highest available state court the opportunity to consider the

24   claim through direct appeal or state collateral review proceedings. See Casey v. Moore,

25   386 F.3d 896, 916 (9th Cir. 2004); Garrison v. McCarthey, 653 F.2d 374, 376 (9th Cir.

26   1981).

27            Here, petitioner has attached some documents from his state proceedings. He

28   included an October 9, 2018 Nevada Court of Appeals order. Case No. 76244. The

                                                        1
1
     appeals court denied his petition for a writ of mandamus, which asked the appeals court
2
     to order the state district court to adjudicate Malone’s pending petition. The court of
3
     appeals stated that it expected the district court to “resolve all pending matters as
4
     expeditiously as its calendar permits.” Id. Thus, Malone has a petition currently before
5
     the state district court. The resolution of Malone’s state proceedings could render a
6
     federal habeas petition moot. Accordingly, this federal petition shall be dismissed
7
     without prejudice to petitioner filing a new federal habeas petition, in a new case with a
8
     new case number and a new, completed application to proceed in forma pauperis with
9
     the required financial information or the $5.00 filing fee.
10
            IT IS THEREFORE ORDERED that the Clerk shall detach and file the petition
11
     (ECF No. 1-1).
12
            IT IS FURTHER ORDERED that this action is DISMISSED without prejudice as
13
     set forth in this order.
14
            IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
15
            IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel
16
     (ECF No. 2) is DENIED as moot.
17
            IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and
18
     close this case.
19
                        26
20          DATED: 21 November 2018.

21

22                                                     GLORIA M. NAVARRO, CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT
23

24

25

26
27

28
                                                   2
